Citation Nr: 0328804	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  96-00 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include schizophrenia and post-
traumatic stress disorder.

2.  Entitlement to service connection for hepatitis.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for residuals of a 
right knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty for training from March 28, 
1975 to July 25, 1975, and had active service under honorable 
conditions from April 25, 1978 to April 24, 1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1995 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

The Board notes that in an October 1995 statement, the 
veteran claimed entitlement to service connection for 
varicose veins.  The issue of entitlement to service 
connection for varicose veins has not been addressed by the 
RO is hereby referred to the RO for appropriate action.  



REMAND

The veteran is seeking entitlement to service connection for 
an acquired psychiatric disorder, hepatitis, asthma, and 
residuals of a right knee injury.  However, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) was signed into law by the President.  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Pursuant to the 
VCAA, VA shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the claim.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  See 
VCAA, § 7(a), 114 Stat. at 2099-2100.

A review of the record reflects that the veteran had an 
initial period of honorable active service and a second 
period of dishonorable active service.  In 1986, the RO 
requested verification of the veteran's second period of 
active service and his service medical records.  The claims 
folder does contain service medical records for the veteran's 
second period of service.  However, it does not appear that 
the claims folder contains, nor has the RO has requested, 
service medical records from the veteran's first period of 
active service.  In as much as the veteran's first period of 
active service was honorable, these records are necessary for 
an equitable review of the veteran's claims.

Furthermore, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (the Court) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C. § 5103(b)(1).  The Court made a conclusion similar 
to the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
that the 30-day period provided in 38 C.F.R. § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for a 
response.  Therefore, since this case is being remanded for 
additional development of the record, the RO must take this 
opportunity to inform the veteran that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  



Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request a search 
through the National Personnel Records 
Center and any other appropriate channels 
for the veteran's service medical records 
for the period of service from April 1978 
to April 24, 1981 and for a period of 
active duty for training from March 28, 
1975 to July 25, 1975.  If no records are 
found, negative responses should be 
obtained and associated with the claims 
folder.

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002) and any other applicable legal 
precedent.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




